Citation Nr: 0207636	
Decision Date: 07/11/02    Archive Date: 07/17/02	

DOCKET NO.  96-36 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative disc 
disease of the cervical spine with herniated disc, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted a 20 percent evaluation for 
the veteran's service-connected postoperative disc disease of 
the cervical spine.  An August 1996 RO decision granted a 40 
percent evaluation for the veteran's service-connected 
postoperative disc disease of the cervical spine with 
herniated disc.


FINDING OF FACT

The veteran's postoperative disc disease of the cervical 
spine with herniated disc is manifested by subjective 
complaints of pain, slight limitation of motion with acute 
pain, but characteristic pain and demonstrable muscle spasm 
or other neurological findings appropriate to the site of the 
diseased disc are not shown; an exceptional or unusual 
disability picture demonstrating that the schedular 
evaluation is inadequate has not been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
postoperative disc disease of the cervical spine with 
herniated disc have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 
4, Diagnostic Codes 5287, 5290, 5293 (2001); VAOPGCPREC 36-97 
(Dec. 12, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
veteran has been afforded multiple VA examinations and 
treatment records that have been indicated to exist have been 
obtained.  The veteran has submitted multiple statements as 
well as information regarding his employment.  He has 
indicated that he does not desire to have a personal hearing.  
He and his representative have been provided with a statement 
of the case and supplemental statements of the case informing 
them of the governing legal criteria, the evidence 
considered, the decision reached, and the reasons for the 
decision.  Therefore, it is concluded that the VA has 
complied with the VCAA, and that the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The report of an April 1996 VA MRI of the veteran's cervical 
spine reflects that there was right paracentral disc 
protrusion at C4-5 and C6-7.  There was left paracentral disc 
protrusion at the C5-6 level.

The report of May 1996 VA CT scan and myelography of the 
veteran's cervical spine reflects that there was a large 
right herniated disc at the level of C6-7, causing 
impingement on the right exiting nerve at that level and less 
pronounced osteophytosis at C5-6.

A May 1996 VA hospital discharge summary reflects that the 
veteran reported the acute onset of right arm pain, triceps 
foramina, and numbness of his 2nd through 4th fingers in 
February 1996.  On examination he had 4 plus/5 strength in 
the right triceps and absent reflex in the right triceps.

The report of a June 1996 VA orthopedic examination reflects 
that the veteran reported that he was left-handed.  He was 
generally tender throughout the cervical area, but there was 
no localized muscle spasm.  He refused to move his head and 
neck in any direction more than 10 degrees.  His reflexes 
were hyperactive throughout both upper extremities except for 
the right triceps reflex which was only one-plus.  He had 
some hypesthesia involving the palm of the right hand and 
especially the index finger of his right hand.  To a lesser 
extent, there was hypesthesia involving the middle and ring 
fingers of the right hand.  There also appeared to be some 
decrease in muscle mass of the right triceps.  The diagnosis 
was herniated disc at C6-7 on the right.

A September 1996 letter from a VA physician reflects that the 
veteran had the restrictions of no heavy lifting in excess of 
10 pounds and no excessive climbing or bending.  A September 
1997 VA outpatient treatment record reflects that the veteran 
had cervical disc disease with radiculopathy and was having 
an increase in pain.  He was advised to have bed rest for 
approximately four days.

The report of an April 2000 VA orthopedic examination 
reflects that the veteran reported a constant aching pain in 
the left suprascapular area and the posterior aspect of his 
right elbow.  He reported that at times his pain would become 
severe.  He reported that his pain was precipitated by 
lifting heavy lawnmowers at work and turning his head while 
driving, as well as sleeping the wrong way.  He complained 
that his neck was stiff and all the fingers of his right hand 
and right palm felt numb.  The veteran reported that he 
originally had some atrophy in the pectoral muscle as well as 
the triceps muscle on the right, but that this had returned 
to normal.  The veteran held himself in a rigid fashion.  He 
reported that he was left-handed.  He held both trapezius 
muscles constantly contracted which resulted in an elevation 
of his shoulders.  

On examination there was an old healed incision over the 
posterior aspect of the cervical spine.  There was no 
localized tenderness about the cervical spine and although 
the muscles were contracted, there was no localized muscle 
spasm.  Range of motion of the cervical spine was 
accomplished to 32 degrees' extension, 27 degrees' flexion, 
27 degrees' right bending, 32 degrees' left bending, 50 
degrees' left rotation, and 45 degrees' right rotation.  Deep 
tendon reflexes were three-plus throughout both upper 
extremities except for the right triceps which was only one-
plus.  There was subjective diminution of sensation over the 
entire right palm and all the fingers of the right hand 
except the thumb.  The right arm measured 34 centimeters in 
circumference compared to the left which measured 33 
centimeters in circumference.  The right forearm measured 31 
centimeters in circumference compared to the left which 
measured 30.5 centimeters in circumference.  There was no 
evidence of any muscle atrophy about either shoulder girdle 
nor in either pectoral muscle.  

X-rays of the veteran's cervical spine revealed some 
straightening of the cervical spine but this was believed to 
be due to the veteran holding his neck rigidly straight.  The 
inner vertebral disc spaces were well-maintained and there 
was no evidence of any recent or old fracture or dislocation 
and no evidence of any degenerative arthritic changes.  

The examiner commented that the veteran had a tendency to 
exaggerate and magnify symptoms.  The only neurological 
manifestation that was objective in nature was the depressed 
right triceps reflex.  In the examiner's opinion, the range 
of motion measurements were virtually valueless because of 
the veteran's admitted painful posturing by voluntarily 
holding his head rigidly straight and refusing to move it 
many degrees in any direction.  The veteran alleged marked 
functional impairment due to a cervical spine condition, but 
these were subjective complaints and it was the examiner's 
opinion that there was no indication that weakened movement, 
fatigue, or loss of coordination had caused him any 
limitation of motion.  The veteran's present alleged 
limitation of motion was voluntary on the veteran's part.  
The examiner indicated that it was possible that acute 
attacks of pain would cause him to have some restriction of 
motion in the cervical area because of pain.

The veteran's degenerative disc disease of the cervical spine 
has been evaluated as 40 percent disabling under Diagnostic 
Code 5293 of the Rating Schedule.  Diagnostic Code 5293 
provides that for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, a 40 percent 
evaluation is warranted.  For pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief, a 60 percent evaluation is warranted.

VAOPGCPREC 36-97, provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic Code 
5293.  In this case, there is no competent medical evidence 
indicating that the veteran experiences moderate or severe 
limitation of motion of the cervical spine.  There is 
competent medical evidence indicating that the veteran does 
not experience any limitation of motion of the cervical spine 
except possibly some limitation of motion during an acute 
attack of pain.  There is competent medical evidence 
indicating that the veteran has had a herniated disc in his 
cervical spine and there is competent medical evidence that 
reports the veteran's complaints regarding loss of feeling in 
the right upper extremity.  However, the only competent 
medical evidence that offers any analysis with respect to 
whether or not there are objective neurological 
manifestations related to the veteran's service-connected 
cervical spine disorder is the report of the April 2000 VA 
orthopedic examination.  This report reflects the examiner's 
conclusion that the only neurological manifestation that is 
objective in nature is the depressed right triceps reflex.  
On examinations, it has been consistently shown that the 
veteran does not have any muscle spasms.

In the absence of any competent medical evidence indicating 
that the veteran has muscle spasm or other neurological 
findings appropriate to the site of a diseased disc, and 
competent medical evidence indicating that the veteran does 
not have muscle spasm or neurological findings appropriate to 
the site of the diseased disc, as well as competent medical 
evidence indicating that the veteran only experiences slight 
limitation of motion during an acute attack, a preponderance 
of the evidence is against an evaluation greater than the 40 
percent that has been assigned under Diagnostic Code 5293.

In the exceptional case where schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be awarded.  A 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards is the governing norm in an 
exceptional case.  38 C.F.R. § 3.321(b)(1).  The record 
indicates that the only recent hospitalization of the veteran 
was in May 1996 for the purpose of obtaining diagnostic tests 
related to the veteran's cervical spine disability, but this 
disability has not required frequent hospitalization.  The 
veteran has submitted various statements regarding leave use 
and his employment as well as statements relating to changing 
employment, but these records do not indicate that his 
cervical spine disability has caused marked interference with 
his employment beyond that which would be anticipated by the 
40 percent schedular evaluation assigned.  Therefore, a 
preponderance of the evidence is against the assignment of an 
extraschedular evaluation that would be greater than the 
40 percent schedular evaluation that has been assigned.


ORDER

An evaluation greater than 40 percent for postoperative disc 
disease of the cervical spine with herniated disc is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

